DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin et al (Pub. No: US 20160260059 A1) in view of Smith et al (Pub. No: US 20200327811 A1).
Regarding claims 1, 12, 15, Benjamin et al discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), the method (fig. 8) comprising: detecting (detection device: the accelerometer has detected a vehicle; paragraph 0009, 0043) that a tracking device has been activated (detection device (tracking device) is activated; paragraph 0090, 0137 ; furthermore, the portable monitoring device includes an 
However, Benjamin et al does not specifically disclose the features of waiting a predetermined time after transmitting the position of the tracking device and transmitting a beacon signal using a short-range wireless communication.
On the other hand, Smith et al, from the same field of endeavor, discloses the features of waiting (the wireless beacons 102A, 102B, 102C, 102D provide wireless network access to the user computing device based on a suitable wireless standards such as, Bluetooth, Bluetooth LE, Wi-Fi; for instance, the wireless network access may be provided while the user 110 is waiting for the autonomous vehicle 106 to arrive; paragraph 0041) a predetermined time (the prediction system 204 may predict where the object will be located within the next 5 seconds, 20 seconds, 200 seconds;  furthermore, the prediction data for an object may indicate a predicted trajectory for the object within the surrounding environment of the vehicle 200; paragraph 0064, 
Regarding claim 2, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: detecting that a tracking device has been activated comprises detecting that an operator has activated a control on the tracking device that causes the tracking device to energize (detection device (tracking device) is activated; paragraph 0090, 0137 ; furthermore, the portable monitoring device includes an accelerometer used to assist with detection of transport vehicle movement; paragraph 0088). 
Regarding claim 3, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), further comprising: 
Regarding claim 4, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), further comprising: wirelessly transmitting a record to a remote device of a user located proximate to the intended destination, the record containing the identifier  (memories 210, 308 may include database components, object code components, script components, or any other type of information structure for supporting the various activities; paragraph 0118) and at least one detail characterizing the payload (monitoring a location of cargo during transportation of the cargo using data collected by a portable monitoring device; in addition, the portable monitoring device includes an accelerometer used to assist with detection of transport vehicle movement; paragraph 0003-0005; in addition, the portable monitoring system may provide motion detection features that allow the device or a remote device (remote server) to track the location of the transport vehicle and goods; paragraph 0088, 0107).
Regarding claim 5, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: wirelessly transmitting a record further comprises wirelessly transmitting a record that contains a security key (Bluetooth protocol uses a security key to communicate (pair) with other devices: the sensors include circuitry, such as transmit/receive circuitry or other types of communication circuitry (utilizing WiFi, Bluetooth, cellular, RFID) configured to communicate with devices at or near a 
Regarding claim 6, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: communicating with a sensor of the tracking device to verify that the tracking device is in motion and is traveling towards an intended destination along with a payload comprises: taking a first position measurement at a first time; taking a second position measurement t a second time (the portable monitoring device and remote server may compare the amount of time to reach the destination to a remaining amount of time left until the deadline to deliver the cargo arrives; paragraph 0174); and comparing the first position measurement to the second position measurement (location module 218 may determine the location and identity of cell towers 110 providing the signal to portable monitoring device 106 ;  location module 218 may compare the cellular towers used to provide the previous transmission and the current transmission; paragraph 0126, 0150, 0156).
Regarding claim 7, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: taking a first position measurement at a first time, comprises: taking a first global positioning system 
Regarding claim 8, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: communicating with a sensor of the tracking device to verify (verify that the portable monitoring device is in motion) that the tracking device is in motion and is traveling towards an intended destination along with a payload comprises: monitoring a sensor comprising an accelerometer, a magnetometer, or a gyroscope (monitoring a location of cargo during transportation of the cargo using data collected by a portable monitoring device; in addition, the portable monitoring device includes an accelerometer used to assist with detection of transport vehicle movement; paragraph 0003-0005; in addition, the portable monitoring system may provide motion detection features that allow the device or a remote device (remote server) to track the location of the transport vehicle and goods; paragraph 0088, 0107).  
Regarding claim 9, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: communicating with a sensor of the tracking device to verify that the tracking device is in motion and is traveling towards an intended destination along with a payload comprises: monitoring a sensor comprising an inertial measurement unit (monitoring a location of cargo during transportation of the cargo using data collected by a portable monitoring device; in addition, the portable monitoring device includes an accelerometer used to assist with detection of transport vehicle movement; paragraph 0003-0005; in addition, the portable monitoring system may 
Regarding claim 10, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170),  wherein: detecting that the tracking device has stopped moving after verifying that the tracking device is in motion traveling towards the intended destination, comprises: receiving a signal from an accelerometer (the portable monitoring device includes an accelerometer used to assist with detection of transport vehicle movement; paragraph 0003-0005; in addition, the portable monitoring system may provide motion detection features that allow the device or a remote device (remote server) to track the location of the transport vehicle and goods; paragraph 0088, 0107), magnetometer, gyroscope, altimeter , or inertial measurement unit that functions as a switch to trigger reading the position of the tracking device (paragraph 0113, 0125).
Regarding claim 11, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: reading a position of the tracking device after detecting that the tracking device has stopped moving (stop moving; the accelerometer is generally configured to sense acceleration forces, and can detect if the transport vehicle is in motion or not ; paragraph 0107, 0146), comprises: taking a global positioning system reading (take the GPS reading; paragraph 0105, 0124).
Regarding claim 13, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: 
Regarding claim 14, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: transmitting a beacon signal using a short-range wireless communication comprises transmitting using at least one of Bluetooth, ultra-wide band, WiFi, or Zigbee (the portable monitoring device 106 may include a WiFi transceiver, Bluetooth transceiver, RFID transceiver, or other long or short-range communication interface, and may determine a position of portable monitoring device 106 using the data received via such communication interfaces; paragraph 0124). 
Regarding claim 16, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: monitoring for the presence of a wireless signal in short range comprises monitoring passively without transmitting a signal (paragraph 0127, 0170).
Regarding claim 17, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: transmitting the position of the tracking device using a wireless transceiver comprises: computing an offset as a distance of the tracking device from a designated position (the portable monitoring device and/or remote server may determine a location of the destination and a current .
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin et al (Pub. No: US 20160260059 A1) in view of Noonan (Pub. No: US 201800227517 A1).
Regarding claim 18, Benjamin et al discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), the method (fig. 8)  comprising: detecting (detection device: the accelerometer has detected a vehicle; paragraph 0009, 0043) that a tracking device has been activated (detection device is activated; paragraph 0090, 0137; furthermore, the portable monitoring device includes an accelerometer used to assist with detection of transport vehicle movement; paragraph 0088); detecting (an accelerometer configured to detect transport vehicle movement; a movement detection device configured to generate a movement signal indicating whether the portable monitoring device is moving; paragraph 0045) that the tracking device is falling with a payload (cargo net: monitor transportation of goods from one location to another; monitoring a location of cargo during transportation of the cargo using data collected by a portable monitoring device; in addition, the portable monitoring device includes an accelerometer used to assist with detection of transport vehicle movement; paragraph 0003-0005; in addition, the portable monitoring system may provide motion detection features that allow the device or a remote device (remote server) to 
 However, Benjamin et al does not specifically disclose the features of transmitting a beacon signal after detecting that the tracking device has stopped falling.
On the other hand, Noonan, from the same field of endeavor, discloses the features of transmitting a beacon signal (the sensors 400 can detect orientation, position; they can identify a position/location of the tracking device; furthermore, transmitting position information via the radio transceiver ; paragraph 0057, 0072-0073) after detecting (detecting and locating a transmitting device (tracking device); the time of detection of the response transmission from each of the transmission devices may be determined using the stop pulse generated a predetermined time after the end of the preamble code; paragraph 0057, 0096) that the tracking device has stopped falling (tracking and locating drones within or around a secured area; Bluetooth: transmitting a beacon signal using a short-range wireless communication; parameters for determining a response include size of drone, cargo of the drone, a location of drone, the location of drone driver; it means that the drone could be fallen ; see paragraph 0097, 0117-0118 for details). It is shown above that Noonan discloses the features of monitoring for the presence of a wireless signal in short range, and transmitting the beacon signal after detecting that the tracking device has stopped falling. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Noonan to the 
Regarding claim 19, Benjamin et al as modified discloses a method (fig. 1, fig. 8) of generating a tracking beacon (generate a movement detection device of the portable monitoring device; beacons or other signal transmission devices; paragraph 0044, 0170), wherein: detecting (an accelerometer configured to detect transport vehicle movement; a movement detection device configured to generate a movement signal indicating whether the portable monitoring device is moving; paragraph 0045) that the tracking device is falling (stop falling means stop moving or stop dropping towards the ground);the cellular transceiver may detect movement of the truck when little or no movement is actually occurring; stop moving; the accelerometer is generally configured to sense acceleration forces, and can detect if the transport vehicle is in motion or not ; paragraph 0107, 0146) with a payload (cargo net: monitor transportation of goods from one location to another; monitoring a location of cargo during transportation of the cargo using data collected by a portable monitoring device; in addition, the portable monitoring device includes an accelerometer used to assist with detection of transport vehicle movement; paragraph 0003-0005; in addition, the portable monitoring system may provide motion detection features that allow the device or a remote device (remote server) to track the location of the transport vehicle and goods; paragraph 0088, 0107) comprises reading a sensor (remote server 114; sensor readings; signal strength readings at remote server 114; paragraph 0122, 0156; sensor measurement periods) that comprises at least one of a barometer, inclinometer, or inertial measurement unit (accelerometer 224 may be used to determine the rate at which transport vehicle 102 is moving ; paragraph 0117; paragraph 0087-0088, 0126).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed on July 27, 2021 have been fully considered but they are not persuasive. 
Applicant’s representative argues that Benjamin and Noonan fail to disclose the features of transmitting a beacon signal after detecting that the tracking device has stopped falling. 
However, Noonan shows that sensors 400 can detect the position of the tracking device, and identify the location of the tracking device. Furthermore, they transmit position information via the radio transceiver; paragraph 0072-0073). In this particular case, the tracking device is an autonomous vehicle which is a drone. This method provides accurate detection and tracking of drones (paragraph 0118). In addition, the motion detection equipment may be employed about the secure perimeter to detect and identify the presence of a drone within or about the secured area. Depending on the detection protocol and procedures set up, parameters for determining a response include size of drone, cargo of the drone, a location of drone, the location of drone driver. It is considered that the drone could be fallen. They can transmit a beacon signal using a short-range wireless communication such as Bluetooth protocol (paragraph 0097, 0118). 
Regarding claim 18, Noonan teaches that the location of a transmission facility 202 may be determined by a transceiver transmission facility 202 which includes a location sensing, such GPS, or by another transmission facility 202 containing proximity sensor, or detecting sensor, Bluetooth or other similar short-range wireless detection device. In addition, the transmission devices may include, a local area wireless communication transmitting system (cellular communication, WiFi communication), a short-range communication system (a Near-Field Communication, BLUETOOTH) (paragraph 0036, 0097). It is shown above that Noonan discloses the features of monitoring for the presence of a wireless signal in short range, and transmitting the beacon signal after detecting that the tracking device has stopped falling.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641